Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, the preamble “A gap blocking system” is indefinite because it does not appear such gap blocking system may include any amusement/vehicle ride aspect as clearly recited claims 1 and 10.  Therefore, it was not clear whether the claimed invention is directed to just “A gap blocking system” or a combination of a gap blocking system and an amusement ride.  Line 13, the limitation “wherein the stationary post is configured to contact and exert an opposing force on at least one individual panel…to overcome a biasing force of the biasing mechanism and to move the at least one individual panel..” is confusing because it was not clear from claim 1 how the post as being “stationary” and may be able to move the panel in the recited manner.  Also, line 15, “the closed configuration” lacks antecedent basis and it was not clear what the “closed configuration” is.
Claim 2, lines 1-2, the limitation “at least a portion of the plurality of panels overlap adjacent panels” is confusing because it was not clear what “at least a portion of the plurality of panels” is.
Claims 3-10 are indefinite for being depending upon claim 1.
Claim 13, line 1, the preamble “A method of operating a gap blocking system” is indefinite for the same reason as set forth in claim 1 above; line 5, the limitation “a stationary post coupled to the loading platform….under an adjacent panel” is indefinite for the same reason as explained in claim 1 above.
Claims 18-20 are indefinite because it was not clear what is the utility of the claimed invention.  For example, claim 18, it was not clear what “a loading platform” is used for and/or what or if any component that moves “a moving portion” in line 4.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711